DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 01/26/2021.
Claims 11-26 have been withdrawn as being drawn to a nonelected group. 
Claims 1-10, and 27-30 have been amended.
No claims have been added or cancelled.
Claims 1-10 and 27-30 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 27 recite a limitation “wherein a remaining unencrypted portion of the respective private key for each of the shares is stored with each of the shares for key reconstitution”.  However, the specification filed on 12/29/2017 does not disclose this limitation (related paragraph [0222]-[0237] and Fig. 25). 
Claims 2-10 and 28-30 are also rejected since they inherit this deficiency.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-4, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a “second device” and a “subsequent device”.  The “second device” and the “subsequent device” are not positively recited as a structure element of the system in claim 1.  Therefore, it is unclear if the “second device” and the “subsequent device” are structure elements included in the system of claim 1.  Hence, the scope of the “system” in claim 1 is unclear. For examination purposed, the examiner has interpreted the “the second device” and the “subsequent device” are not structural elements of the system in claim 1.  Claim 28 and 29 also includes the similar limitations. Claims 3-4 are also rejected since they inherit this deficiency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015),  in view of Skala et al. (US 10354325), and further in view of Childress et al. (US 20170357780), and Wikipedia article (“Tor”) (“Tor (anonymity network)”, Nov 09, 2017, Wikipedia).
Regarding claim 1, Goldfeder discloses: 
          an apparatus for approving transactions from electronic wallet (e- wallet) shares, comprising: 
          a processor (See at least Paragraph 1 of Section 4.2 of Goldfeder); and
          storage to store instructions to direct the processor (See at least Paragraph 1 of Section 4.2 of Goldfeder) to:
         execute an e-wallet app on a first device configured to generate a transaction (By disclosing, “[a] Bitcoin wallet is a software abstraction which seamlessly manages multiple addresses on behalf of a user. … The wallet software chooses the input addresses and change addresses and constructs the transaction” (See at least paragraph 4 of section 2.2 of Goldfeder));
          determine using an M of N policy to determine a minimum number of shares (M) of an e-wallet out of a total number of shares (N) of the e-wallet to approve the transaction (By disclosing, “the ability to construct a signature is distributed among n participants, or players, each of whom receives a share of the private signing key. The participation of t or more of them is required to sign (for some fixed t ≤ n) (See at least paragraph 7 of section 1.1 of Goldfeder)); and
          the respective private key for each of the shares is stored with each of the shares (By disclosing, “The (t,t) case does not use the combinatorial structure and thus only required a single key share stored by each party” (See at least Section 3.4 of Goldfeder); and “Alice creates two shares of her private key. She gives one to Bob and stores the other on her server” (See at least “Definition 7 (Secure delegation)” of Goldfeder)).

          encrypt a portion of a private key of each of the shares using a symmetric key, wherein a remaining unencrypted portion of the respective private key for each of the shares is stored with each of the shares for key reconstitution, and wherein distributed escrowed private key portions of each share of the e-wallet are distributed to each share so that each share possesses an escrow copy for each of the other shares; and
          send via an anonymizing router to send an approval request for the transaction to other devices hosting shares of the e-wallet for approval of the transaction.
          However, Skala teaches:
          encrypt a respective private key of each of the shares using a symmetric key, wherein distributed escrowed private key of each share of the e-wallet are distributed to each share so that each share possesses an escrow copy for each of the other shares (By disclosing, “In a step s06, each private key, which may be a ciphered private key following step s05, may be divided into segments. In a step S08, one or more duplicate copies of each private key segment may be created. ... In embodiments, each private key segment may be encrypted or otherwise encoded in a step S10”; “the one or more computers may be used to encrypt each of the one or more private keys into a plurality of private key segments. Encryption can comprise any of the techniques described herein, ... Symmetric and or asymmetric encryption algorithms may be applied”; and 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder in view of Skala to include techniques of encrypt a private key of each of the shares using a symmetric key, wherein distributed escrowed private key of each share of the e-wallet are distributed to each share so that each share possesses an escrow copy for each of the other shares.  Doing so would result in an improved invention because this would use the multi-signature technique in the decentralized network therefore decrease the possibility of the double-spending problems in transactions.
          Childress teaches:
encrypt a portion of a private key (By disclosing, “In step 512, program code generates an encryption key. In step 514, program code splits the encryption key into a first portion and a second portion. In step 518, program code stores the first portion of the key within a central key store database. In step 520, program code generates an encrypted package that includes the modified artifact file and the second portion of the key via split key encryption. Alternatively, a public/private key may be enabled…” (See at least paragraph [0046] and Fig. 5 of Childress)); and 
          wherein a remaining unencrypted portion of the private key is stored in each device having the private key for key reconstitution (By disclosing, “In step 512, program code generates an encryption key. In step 514, program code splits the encryption key into a first portion and a second portion. In step 518, program code stores the first portion of the key within a central key store database. In step 520, program code generates an encrypted package that includes the modified artifact file and the second portion of the key via split key encryption. Alternatively, a public/private key may be enabled such that the first portion and second portion of the key are used in a mathematical operation to retrieve a primary key” (See at least paragraph [0046]-[0047], Fig. 5 and Fig. 6 of Childress)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the encrypting a private key of each of the shares and storing the private key with each of the encrypt a portion of a private key of each of the shares using a symmetric key, wherein a remaining unencrypted portion of the respective private key for each of the shares is stored with each of the shares for key reconstitution. Doing so would result in an improved invention because this would allow the private key being recovered when it had been lost, thus improving the security of the claimed invention.
          And Tor teaches:
          send via an anonymizing router to send an approval request for the transaction to other devices hosting shares of the e-wallet for approval of the transaction (By disclosing, “The Onion Router” (TOR) that route communications anonymously (See at least paragraph 1 of page 1 of Wiki)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include an anonymizing router to send communications to other devices as disclosed by Tor. Doing so would result in an improved invention because this would use TOR in bitcoin services to conceal a user’s location, thus improving the privacy of the user. 

Regarding claim 2, Goldfeder also discloses: 
          a first device comprising an e-wallet share and hosting the e-wallet app configured to issue the approval request to a second device (By disclosing, “[a] Bitcoin wallet is a software abstraction which seamlessly manages multiple addresses on behalf of a user. … The wallet software chooses the input addresses and change addresses and constructs the transaction” (See at least paragraph 4 of section 2.2 of Goldfeder); and “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” (See at least paragraph 5 of section 1.1 of Goldfeder)); 
           the second device configured to sign the approval request to produce a signed approval request and determine if the M of N policy has been met (By disclosing, “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” (See at least paragraph 5 of section 1.1 of Goldfeder); and signers can determine if the policy has been met (See at least paragraph 5-7 of section 4.2 of Goldfeder)); and, 
          if not, the e-wallet app is configured to send the signed approval request to the anonymizing router to be forwarded to a subsequent device, wherein the subsequent device is randomly selected by the anonymizing router.  (Note: the above claim limitation “if not,…by the anonymizing router” has no patentable weight since under the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only 

Regarding claim 3, Goldfeder also discloses: 
          the subsequent device is to sign the approval request and determine if the M of N policy has been met (By disclosing, “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” See at least paragraph 5 of section 1.1 of Goldfeder); and signers can determine if the policy has been met (See at least paragraph 5-7 of section 4.2 of Goldfeder)); and 
          send the approval request back to the first device (See at least Fig. 1 of Goldfeder).  
          Goldfeder does not disclose:
          the approval request is send through an anonymizing router. 
          However, Tor teaches:
          the approval request is send through an anonymizing router (By disclosing, “The Onion Router” (TOR) that route communications anonymously (See at least paragraph 1 of page 1 of Wiki)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include techniques of sending communications through an  as disclosed by Tor in order to use TOR in bitcoin services to conceal a user’s location.

Regarding claim 6, Goldfeder also discloses: 
          generate a shared secret that is transmitted to devices hosting the e-wallet shares (By disclosing, “[f]or the (t, t) case, a simple secret sharing scheme is realized by giving each of the t players a value xi such that the secret is equal to the product of the t shares” (See at least paragraph 1-2 of section 2.3 of Goldfeder)).  

Regarding claim 7, Goldfeder also discloses: 
          create an escrowed key that is transmitted to the devices hosting the e-wallet shares (By disclosing, “[i]n a t-out-of-n threshold signature scheme the secret key is shared among n participants in such a way that any t of them can execute a protocol to compute the signature of a given message” (See at least paragraph 1 of section 3.2 of Goldfeder)).

Regarding claim 8, Goldfeder also discloses: 
          reconstitute a key from a shared secret, an escrow, or both (By disclosing, “[t]hreshold secret sharing is a way to split a secret value into shares that can be given to different participants, or players, with two properties: (1) any subset of shares can reconstruct the secret, as long as the size of the subset equals or .  

Regarding claim 9, Goldfeder also discloses: 
          choose a master device for completing a transaction (By disclosing, a leader L is designated to complete the transaction (See at least section 4.4 of Goldfeder)).  

Regarding claim 10, Goldfeder also discloses: 
         the instructions to choose a master device for completing the transaction are implemented using a protected blockchain (By disclosing, “When the master key pair (pkmas, skmas) is initially shared among the t participants, one of the participants is designated as the Leaser L” (Section 4.4 of Goldfeder); and the instructions are implemented in a protected blockchain (Section 7.1 and Section 7.3 of Goldfeder)).
  
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015),  in view of Skala et al. (US 10354325), and further in view of Childress et al. (US 20170357780), Wikipedia article (“Tor”) (“Tor Wikipedia article (“Multisignature”) (“Multisignature”, Nov 24, 2017, Wikipedia).
Regarding claim 4, Goldfeder does not discloses: 
           a blacklist comprising a signature for a lost or stolen device, wherein the e-wallet app is configured to check the signatures on the approval request against the blacklist and return an unsigned approval request to the anonymizing router, if a signature for a blacklisted device is detected.  
          However, Multisignature teaches:
          a blacklist comprising a signature for a lost or stolen device (By disclosing, “A separate bitcoin security firm holds the third key online and will only sign transactions after checking certain conditions (blacklists, whitelists, …, etc)” (See at least section 2 “Multisignature Applications” of Multisignature)).
         (Note: the claim limitation “wherein the e-wallet app…is detected” has no patentable weight since under the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. (MPEP 2111.04 II)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include a blacklist as disclosed by Multisignature in order to improve the security of the system.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015),  in view of Skala et al. (US 10354325), and further in view of Childress et al. (US 20170357780), Wikipedia article (“Tor”) (“Tor (anonymity network)”, Nov 09, 2017, Wikipedia), and Gleichauf (US 20180337769).
Regarding claim 5, Goldfeder does not discloses: 
          a trusted processing module (TPM) to establish a trusted execute environment (TEE) for a device.
           However, Gleichauf teaches:
           a trusted platform module (TPM) to establish a trusted execute environment (TEE) for a device (By disclosing, “[i]n some instances, wallets may, for example, be implemented, in whole or in part, in one or more special hardware protected trusted execution environments (TEE)” (See at least paragraph [0095] of Gleichauf)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include a trusted execute environment (TEE) as disclosed by Gleichauf in order to improve the security of the system.

Claim(s) 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (“Goldfeder”) (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme”, June 2015),  in view of Skala et al. (US 10354325), and further in view of Childress et al. (US 20170357780).
Regarding claim 27, Goldfeder discloses: 
           an apparatus for approving transactions from shares of an e- wallet, comprising: 
           a processor (See at least Paragraph 1 of Section 4.2 of Goldfeder); and
          storage to store instructions to direct the processor (See at least Paragraph 1 of Section 4.2 of Goldfeder) to:
           execute an e-wallet app configured to generate a transaction in a first e-wallet share hosted in a first device (By disclosing, “[a] Bitcoin wallet is a software abstraction which seamlessly manages multiple addresses on behalf of a user. … The wallet software chooses the input addresses and change addresses and constructs the transaction” (See at least paragraph 4 of section 2.2; and paragraph 2 of section 1.2 of Goldfeder)); and 
           approve the transaction by routing the transaction among e-wallet shares hosted in other devices to meet an M of N policy (By disclosing, “the ability to construct a signature is distributed among n participants, or players, each of whom receives a share of the private signing key. The participation of t or more of them is required to sign (for some fixed t ≤ n) (See at least paragraph 7 of 
         the respective private key for each of the shares is stored with each of the shares (By disclosing, “The (t,t) case does not use the combinatorial structure and thus only required a single key share stored by each party” (See at least Section 3.4 of Goldfeder); and “Alice creates two shares of her private key. She gives one to Bob and stores the other on her server” (See at least “Definition 7 (Secure delegation)” of Goldfeder)). 
          Goldfeder does not disclose:
          encrypt a portion of a respective private key of each of the shares using a symmetric key, wherein a remaining unencrypted portion of the respective private key for each of the shares is stored with each of the shares for key reconstitution, wherein distributed escrowed private key portions of each share of the e- wallet are distributed to each share so that each share possesses an escrow copy for each of the other shares.
           However, Skala teaches:
           encrypt a respective private key of each of the shares using a symmetric key, wherein distributed escrowed private key of each share of the e-wallet are distributed to each share so that each share possesses an escrow copy for each of the other shares (By disclosing, “In a step s06, each private key, which may be a ciphered private key following step s05, may be divided into segments. In a 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder in view of Skala to include techniques of encrypt a private key of each of the shares using a symmetric key, wherein distributed escrowed private key of each share of the e-wallet are distributed to each share so that each share possesses an escrow copy for each of the other shares.  Doing so would result in an improved invention because this would use the multi-signature technique in the decentralized network therefore decrease the possibility of the double-spending problems in transactions.
          Childress teaches:
          encrypt a portion of a private key (By disclosing, “In step 512, program code generates an encryption key. In step 514, program code splits the encryption key into a first portion and a second portion. In step 518, program code stores the first portion of the key within a central key store database. In step 520, program code generates an encrypted package that includes the modified artifact file and the second portion of the key via split key encryption. Alternatively, a public/private key may be enabled…” (See at least paragraph [0046] and Fig. 5 of Childress)); and 
          wherein a remaining unencrypted portion of the private key is stored in each device having the private key for key reconstitution (By disclosing, “In step 512, program code generates an encryption key. In step 514, program code splits the encryption key into a first portion and a second portion. In step 518, program code stores the first portion of the key within a central key store database. In step 520, program code generates an encrypted package that includes the modified artifact file and the second portion of the key via split key encryption. Alternatively, a public/private key may be enabled such that the first portion and second portion of the key are used in a mathematical operation to .
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the encrypting a private key of each of the shares and storing the private key with each of the share in view of encrypting a portion of a private key, and storing a remaining unencrypted portion of the respective private key with each of the device having the private key for key reconstitution as disclosed by Childress to include techniques of encrypt a portion of a private key of each of the shares using a symmetric key, wherein a remaining unencrypted portion of the respective private key for each of the shares is stored with each of the shares for key reconstitution. Doing so would result in an improved invention because this would allow the private key being recovered when it had been lost, thus improving the security of the claimed invention.

Regarding claim 28, Goldfeder also discloses: 
           issue an approval request to a second device (By disclosing, “[t]he wallet software chooses the input addresses and change addresses and constructs the transaction” (See at least paragraph 4 of section 2.2 and Fig. 1 of Goldfeder); and “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” See at least paragraph 5 of section 1.1 of Goldfeder));
           a second device configured to sign the approval request to produce a signed approval request and determine if the M of N policy has been met (By disclosing, “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” See at least paragraph 5 of section 1.1 of Goldfeder); and signers can determine if the policy has been met (See at least paragraph 5-7 of section 4.2 of Goldfeder)).
          Goldfeder does not expressly disclose:
          route the signed approval request to the other devices if the M of N policy has not been met. (Note: the above claim limitation “route the signed approval request to the other devices if the M of N policy has not been met” has no patentable weight since under the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (MPEP 2111.04 II)).
          However, Tor teaches:
          route the signed approval request to the other devices (See at least paragraph 3 on page 1 of Tor).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include a means to route messages to other devices 
Regarding claim 29, Goldfeder also discloses: 
         a subsequent device is to sign the approval request and determine if the M of N policy has been met (By disclosing, “One possible improvement is joint control of bitcoins, i.e., requiring multiple designated participants to sign a transaction before it will be considered valid” See at least paragraph 5 of section 1.1 of Goldfeder); and signers can determine if the policy has been met (See at least paragraph 5-7 of section 4.2 of Goldfeder)); and 
         a means to return a signed approval request to the first device (See at least Fig. 1 of Goldfeder).    

Regarding claim 30, Goldfeder also discloses: 
          determine if a prior signature on an approval request is legitimate (By disclosing, “[i]n our protocol participant Pi will forward to Pj something he received from Pl. By verifying Pl’s signature on the forwarded message, Pj is guaranteed of its authenticity” (See at least the note on page 6 of Goldfeder)).

                                         Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 112 rejection have been considered but it’s not persuasive. 
The Applicant argues that:
Claims 1-10 have been amended to refer to a "system" instead of an apparatus in the claim preambles. This system may include one or more 

         The Examiner, respectfully disagree.  The Examiner notes that even if the independent claims have been amended to refer to a “system” instead of an “apparatus”, the boundary of the “system” is still unclear.  Claims 2, 28, and 29 are not clearly delineated that if the “second device” and the “subsequent device” are included in the “system” of the independent claims. MPEP 2173.04 clearly states that “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear”. Hence, the rejection under section 112(b) will be maintained. (If the Applicant want to include the “second device” and the “subsequent device” in the system of the independent claims, the Examiner suggests to amend the language in, for example, claim 2 to “The system of claim 1, further comprising: a second device ….; and a subsequent device…”).  	
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	




                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160080157 to Lundstrom for disclosing encrypting a portion of a private key for key reconstitution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685